108 F.3d 1384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Simran BAKHSHI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70728.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Simran Bakhshi, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals, affirming the immigration judge's denial of his motion to reopen deportation proceedings.


3
The Immigration and Naturalization Service argues that this court lacks jurisdiction to consider the petition because Bakhshi failed to file a timely notice of appeal within 60 days of the BIA's decision as required by 8 U.S.C. § 1252b(c)(4).  Bakhshi contends his late notice of appeal should be excused because he did not receive a timely copy of the BIA's decision of 7/1/96, when the BIA sent the decision to his old address.  It was Bakhshi's responsibility, however, to "provide the Attorney General immediately with a written record of any change of the alien's address" 8 U.S.C. § 1252b(a)(1)(F)(ii).  Bakhshi failed to do this.  On 7/1/96, the BIA properly sent a copy of its decision to the only address provided by Bakhshi.  Accordingly, Bakhshi's notice of appeal was untimely, and his petition for review is dismissed due to lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3